Citation Nr: 0944212	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  04-19 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether the severance of service connection for 
degenerative joint disease of the left knee was proper.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or by 
reason of being housebound (SMC).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from October 1977 to August 1982.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, that granted a temporary 100 percent rating 
under 38 C.F.R. § 4.30 (2009) for the Veteran's service-
connected chondromalacia of the left knee, status post 
patellectomy with quadriceps atrophy, effective from January 
21, 2003, thru February 28, 2004, based upon his January 2003 
left knee surgery.  Then, a 30 percent schedular rating was 
assigned under Diagnostic Code 5257.  At that time, the RO 
also denied entitlement to SMC.

In a June 2005 rating decision, the RO recharacterized the 
Veteran's service-connected left knee disability as status 
post left knee arthroplasty, that was assigned a 60 percent 
disability rating under Diagnostic Code 5055, and granted 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU), 
both effective from March 1, 2004.

In August 2007, the Board remanded the Veteran's claim for 
SMC to the RO for further development and directed the RO to 
issue a statement of the case (SOC) as to his severance 
claim.  That SOC was issued in July 2009 and the Veteran 
perfected an appeal as to the matter.  As noted in the 
Board's remand introduction, the Veteran submitted statements 
that appear to allege clear and unmistakable error (CUE) in a 
May 1992 RO rating decision that awarded a 20 percent rating 
for his service-connected left knee disability and denied 
extensions of temporary total convalescent ratings.  The 
Board referred these matters to the RO for appropriate 
action, however, there is no indication that the RO has yet 
considered them and they are, again, referred to the RO.

The Board also noted that, in a March 2005 statement, the 
Veteran submitted a claim for an increased rating for 
lumbosacral strain and service connection for a right leg 
disorder as secondary to his service-connected lumbosacral 
strain.  These issues were referred to the RO for appropriate 
action but there is no indication that the RO has yet 
considered or adjudication them, and the new claims are again 
referred to the RO.


FINDINGS OF FACT

1.  In a December 1982 rating decision, the RO granted 
service connection for chondromalacia of the left knee with 
residual surgeries and associated quadriceps atrophy. 

2.  In a November 2001 rating decision, the RO granted 
service connection for degenerative joint disease of the left 
knee, effective March 29, 2001. 

3.  In a March 2003 rating decision, the RO granted a 
temporary total evaluation of 100 percent effective from 
January 21, 2003, thru February 28, 2004, based on evidence 
that the Veteran underwent a total left knee replacement on 
January 21, 2003; a 30 percent schedular rating was assigned 
thereafter (and subsequently increased by the RO to 60 
percent).

4.  In a February 2005 rating decision, the RO severed 
service connection for degenerative joint disease of the left 
knee, effective May 1, 2005.

5.  The objective evidence of record does not establish that 
the award of service connection for degenerative joint 
disease of the left knee was clearly and unmistakably 
erroneous.

6.  The Veteran has service connection for status post total 
left knee arthroplasty, evaluated as 60 percent disabling 
since March 1, 2004; depression associated with status post 
left knee arthroplasty, evaluated as 30 percent disabling 
since June 3, 2004; and lumbosacral strain that is assigned a 
noncompensable disability rating; his combined disability 
rating is 70 percent, and a TDIU has been in effect since 
March 1, 2004; thus he does not have a single service-
connected disability ratable at 100 percent nor is his TDIU 
solely predicated upon a single disability; however, he has 
significant non-service-connected disabilities which may well 
render him in need of assistance.

7.  Recent VA medical evaluations have shown that the Veteran 
receives aid with many various daily functions at home from 
friends and family, and requires assistance in many 
activities; however, he is not blind and, although he uses a 
wheelchair, he is able to get out of the house for at least 
regular medical appointments, and walk approximately one 
block.

8.  The Veteran has does not have permanent loss or loss of 
use of both feet, or one hand and one foot; or permanent 
visual impairment of 20/200 or less with refraction or better 
than that with severe peripheral vision defect.


CONCLUSIONS OF LAW

1.  The severance of service connection for degenerative 
joint disease of the left knee was improper.  38 U.S.C.A. 
§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.105(d), 3.159, 3.303, 3.310 (2009).

2.  The criteria for SMC based on the need for regular aid 
and attendance of another person, or on account of being 
housebound, are not met. 38 C.F.R. §§ 1114(l), (s), 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2002 & 
Supp. 2009) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in January 2004 and 
August 2007 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claim and notice of what part VA will attempt to obtain.  He 
was provided with notice of the specific rating criteria for 
SMC in the March 2004 statement of the case and June 2005 
supplemental of the case.  He was provided notice in the 
August 2007 correspondence as to how effective dates are 
determined.  The claim was readjudicated in July 2009.  Thus, 
any timing error was cured and rendered nonprejudicial.  
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or supplemental statement of the case [SSOC], is 
sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims 
and did in fact participate. Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this 
appeal.

Severance of Service Connection for Degenerative Joint 
Disease of the Left Knee

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310.

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met (except where there is a change in law or fraud 
by the payee; neither factor is present or is alleged in this 
case).  Stallworth v. Nicholson, 20 Vet. App. 482, 487 
(2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  The 
evidentiary standard for CUE has been analyzed in a number of 
opinions by the United States Court of Appeals for Veterans 
Claims (Court).  Most of these address the appeals of 
claimants seeking a finding of CUE in a past denial of 
benefits.  However, the Court has held that the standard is 
equally applicable to VA where the issue is severance of 
service connection based on CUE.  Severance of service 
connection based on any standard less than that set forth in 
38 C.F.R. 3.105(d) is erroneous as a matter of law.  
Stallworth v. Nicholson, 20 Vet. App. at 488; Graves v. 
Brown, 6 Vet. App. 166, 170 (1994); see also Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991) (holding that "[i]n 
effect, § 3.105(d) places at least as high a burden of proof 
on the VA when it seeks to sever service connection as § 
3.105(a) places upon an appellant seeking to have an 
unfavorable previous determination overturned.")

In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the 
award of service connection and that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. 
App. 54, 59 (2007).  In fact, the Court noted that the 
regulation specifically allows a change in medical diagnosis 
to serve as a basis for severance.  Indeed, in Stallworth, 
the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 
(1997), reiterated, "[i]f the Court were to conclude that . . 
. a service-connection award can be terminated pursuant to § 
3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The 
Stallworth Court added, "[c]onsequently, the severance 
decision focuses-not on whether the original decision was 
clearly erroneous-but on whether the current evidence 
established that service connection is clearly erroneous."  
Id.

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  To warrant revision of a decision on the 
ground of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.  Stallworth; 
Allen.

There is a three-part test to determine whether a prior 
decision is the product of CUE: (1) "[e]ither the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
Wilson v. West, 11 Vet. App. 383, 386 (1998).

Although the same standards applied in a determination of CUE 
in a final decision are applied to a determination whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection, 38 C.F.R. § 
3.105(d) does not limit the reviewable evidence to that which 
was before the RO in making its initial service connection 
award.  In fact, 38 C.F.R. § 3.105(d) specifically states 
that "[a] change in diagnosis may be accepted as a basis for 
severance," clearly contemplating the consideration of 
evidence acquired after the original granting of service 
connection.  Daniels v. Gober, 10 Vet. App. at 480.

Historically, the record in this case reflects that, in a 
December 1982 rating action, the RO established service 
connection for chondromalacia of the left knee with residual 
surgeries and associated left quadriceps atrophy, and 
assigned a 20 percent evaluation for the disability, pursuant 
to Diagnostic Code 5257 (that evaluates impairment of the 
knee, manifested by recurrent subluxation or lateral 
instability).  The 20 percent rating under Diagnostic Code 
5257 remained in effect for the Veteran's left knee 
disability until an August 1985 rating decision in which the 
RO assigned a noncompensable disability evaluation under 
Diagnostic Code 5257.  That noncompensable rating remained in 
effect until November 1989 when the Veteran's representative 
filed a claim seeking entitlement to an increased/compensable 
evaluation.  In response, in a November 1989 rating decision, 
based on the medical evidence submitted at that time showing 
that the Veteran underwent left knee surgery, the RO assigned 
a temporary total evaluation, and then assigned a 10 percent 
rating, effective from May 1, 1990.  

Thereafter, during 1991, the RO granted additional temporary 
total ratings, based upon evidence of the Veteran's left knee 
surgeries.  A September 1991 Board decision denied a rating 
in excess of 10 percent for the Veteran's left knee 
disability.  In a May 1992 rating decision, the RO 
recharacterized the Veteran's service-connected left knee 
disability as chondromalacia, left knee, status post 
patellectomy with quadriceps atrophy, and awarded a 20 
percent rating under Diagnostic Code 5257, effective January 
1, 1992.  

Then, on March 29, 2001, the RO received the Veteran's claim 
for an increased rating for his left knee disability.  At 
that time, he reported undergoing arthroscopic surgery 
earlier that month and requested a total rating.  The RO 
reviewed VA outpatient records, dated from November 2000 to 
November 2001 that corroborated his claim and show he 
underwent surgery for left knee degenerative joint disease, 
and considered findings of an August 2001 VA orthopedic 
examination that included a diagnosis of degenerative joint 
disease of the left knee.

In a November 2001 rating decision, the RO assigned a total 
rating based on surgical or other treatment effective from 
March 12 to November 30, 2001, and a 20 percent schedular 
rating under Diagnostic Code 5257, effective from December 1, 
2001.  The RO further concluded that the Veteran's 
"[c]urrently shown degenerative joint disease of the left 
knee cannot be dissociated from [his] service connected left 
knee condition".  The RO referenced a "recent opinion" of 
the VA General Counsel (VAOPGCPREC 23-97; 62 Fed. Reg. 63604 
(1997) holding that separate ratings may also be assigned in 
cases where the service-connected disability includes both 
arthritis and instability, provided, of course, that the 
degree of disability is compensable under each set of 
criteria) and assigned a separate 10 percent schedular rating 
for degenerative joint disease of the left knee under 
Diagnostic Code 5010, effective from March 29, 2001.

On January 21, 2003, the Veteran underwent a total left knee 
replacement.  In the March 2003 rating decision, the RO 
awarded a temporary total rating from January 21, 2003, to 
March 1, 2004 for his left knee arthroplasty, and assigned a 
30 percent schedular rating under Diagnostic Code 5257, 
effective from March 1, 2004 (that was subsequently increased 
to 60 percent under Diagnostic Code 5055 in the June 2005 
rating decision).  

The controversy in this case appears to have originated after 
the Veteran underwent his total left knee replacement in 
January 2003 for which the temporary total rating and 
subsequent schedular rating under Diagnostic Code 5257 and 
then Diagnostic Code 5055 were assigned.  In September 2004 
and February 2005 rating decisions, that proposed to sever 
service connection for degenerative joint disease of the left 
knee, and effectuated the severance, respectively, the RO 
found that there was CUE in the March 2003 decision that 
failed to sever service connection for degenerative joint 
disease of the left knee based on the Veteran's total knee 
replacement that replaced his arthritic knee joint with a 
prosthetic knee joint.  The RO said that "[i]n the absence 
of an arthritic joint" service connection was not warranted.

However, upon review of the probative evidence of record, the 
Board is of the opinion that the laws and regulations extant 
at the time of the RO's November 2001 rating decision that 
granted service connection for degenerative joint disease of 
the left knee were correctly applied, and that there was no 
CUE in the RO's decision.  As the Board finds that there was 
no CUE in the RO's grant of service connection for 
degenerative joint disease of the left knee, severance was 
improper.  Further explanation follows.

As noted, at the time of the RO's November 2001 
determination, service connection could be established on a 
secondary basis if the claimed disability was shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

VA's regulations provided, and still provide, that the 
evaluation of the same manifestation under different 
diagnoses is to be avoided.  Further, the use of 
manifestations not resulting from service-connected disease 
or injury is also to be avoided in establishing the service-
connected evaluation. 38 C.F.R. § 4.14 (2009).  Thus, at the 
time of the RO's November 2001 rating decision, the 
manifestations of the Veteran's left knee chondromalacia 
(evaluated under Diagnostic Code 5257) could not be used in 
rating degenerative joint disease (arthritis) of that knee 
that is rated on the basis of the extent of limitation of 
motion it causes in the affected joint under Diagnostic Codes 
5003 and 5010. 

The RO, in November 2001, properly considered the prevailing 
law and regulations in effect at that time and, in light of 
the objective medical evidence of record before it, correctly 
concluded that the Veteran had degenerative joint disease 
that could not be dissociated from his service-connected left 
knee chondromalacia disability, and warranted a separate 
compensable rating.  Therefore, the Board must find that the 
evidence of record does not establish that the award of 
service connection for degenerative joint disease of the left 
knee was clearly and unmistakably erroneous.  In the absence 
of such a finding, the Board concludes that the severance of 
the award of service connection, effective May 1, 2005, was 
improper.  The appeal is granted.

The Board would also add that, as previously noted, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  In this regard, the Board observes that, 
once the Veteran's total left knee replacement was completed 
for his service-connected left knee disability, all of the 
symtoms associated with his left knee joint were incorporated 
into the evaluation of the left knee status post 
arthroplasty, now rated under Diagnostic Code 5055 as 60 
percent disabling.  Thus a separate evaluation would not be 
warranted for degenerative joint disease of the left knee as 
this involves the same joint.  

Thus, since March 2004, the Veteran has been in receipt of a 
60 percent schedular rating for his left knee disability 
under Diagnostic Code 5055 because adjudicators concluded 
that he had chronic left knee residuals consisting of severe 
painful motion or weakness in the affected extremity.  That 
severe painful motion now evaluated under Diagnostic Code 
5055 and contemplated in the currently assigned 60 percent 
rating was considered in the previously assigned 10 percent 
rating under Diagnostic Code 5010 for degenerative joint 
disease.

The Board would remind the Veteran that he is free at any 
time to submit a new claim for an increased rating for his 
left knee disability including any additional residuals 
manifested thereof.

SMC

The Veteran claims entitlement to SMC.  These matters are 
governed by the provisions of 38 U.S.C.A. § 1114 (l), (s); 
and 38 C.F.R. § 3.350(b), (i).

First, under 38 U.S.C.A. § 1114(l), special monthly 
compensation (as opposed to special monthly pension, which 
would be based on all disabilities rather than only those 
which are service-connected) is payable if, as the result of 
service-connected disability, the Veteran has an anatomical 
loss or loss of use of both feet, or of one hand and one 
foot; has blindness in both eyes with visual acuity of 5/200 
or less; is permanently bedridden; or is so helpless as to be 
in need of regular aid and attendance of another person.  38 
U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Here, there is no 
evidence of any service-connected anatomical loss or loss of 
use of both feet or one hand and one foot, or of blindness or 
visual acuity of 5/200, to warrant further consideration of 
these conditions.

Need for aid and attendance means being so helpless as to 
require the regular aid and attendance of another person.  38 
U.S.C.A. § 3.350(b).  As it pertains to the present case, 
criteria for establishing such need include whether the 
Veteran is blind; is permanently bedridden; or is so helpless 
as to be in need of regular aid and attendance as determined 
under criteria enumerated under 38 C.F.R. § 3.352(a). Under 
38 C.F.R. § 3.352(a), the following factors will be accorded 
consideration in determining whether the Veteran is in need 
of regular aid and attendance of another person:

(1) the inability of the Veteran to dress or undress himself, 
or to keep himself ordinarily clean and presentable;

(2) frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without such aid;

(3) inability of the Veteran to feed himself because of the 
loss of coordination of upper extremities or because of 
extreme weakness;

(4) inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

It is not required that all the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the Veteran is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
Veteran is so helpless as to need regular aid and attendance, 
not that there is a constant need.  38 C.F.R. § 3.352(a); see 
also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding 
that at least one factor listed in section 3.352(a) must be 
present for a grant of SMC based on need for aid and 
attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be 
a proper basis for the determination of whether the Veteran 
is in need of regular aid and attendance of another person.  
"Bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice. 38 C.F.R. § 3.352(a).

Second, under 38 U.S.C.A. § 1114(s), special monthly 
compensation is payable if the Veteran has a single service- 
connected disability rated as 100 percent and -

(1) has additional service-connected disability or 
disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or

(2) is permanently housebound by reason of service- connected 
disability or disabilities.  This requirement is met when the 
Veteran is substantially confined as a direct result of 
service-connected disabilities to his dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his lifetime.  38 U.S.C. 1114(s); 38 
C.F.R. § 3.350(i)(2).

But see Bradley v. Peake, 22 Vet. App. 280 (2009).  In 
Bradley, the Court held that the provisions of section 
1114(s) do not limit a "service-connected disability rated 
as total" to only a schedular 100 percent rating.  This 
finding allows a TDIU rating to serve as the "total" 
service-connected disability, if the TDIU entitlement was 
solely predicated upon a single disability for the purpose of 
considering entitlement to SMC at the (s) rate.  The Court 
was clear that the requirement for a single "service-
connected disability rated as total" cannot be satisfied by 
a combination of disabilities.  Multiple service-connected 
disabilities that combine to 70 or more and establish 
entitlement to a TDIU under 38 C.F.R. § 4.16(a) cannot be 
treated as a single "service-connected disability rated as 
total" for purposes of entitlement to SMC at the (s) rate.

With regard to the pending appellate issue, the Board has 
reviewed all of the evidence in the appellant's claims files.  
Although there is an obligation to provide adequate reasons 
or bases supporting this decision, there is no requirement 
that the evidence submitted by the appellant or obtained on 
his behalf be discussed in detail. Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

The Veteran has service connection for status post total left 
knee arthroplasty, evaluated as 60 percent disabling since 
March 1, 2004; depression associated with status post left 
knee arthroplasty, evaluated as 30 percent disabling since 
June 3, 2004; and lumbosacral strain that is assigned a 
noncompensable disability rating.  A TDIU has been in effect 
since March 1, 2004.  He does not have a single service-
connected disability ratable at 100 percent and, although his 
multiple service-connected disabilities combine to 70 percent 
and established his entitlement to a TDIU, they cannot be 
treated as a single service-connected disability rated as 
total for the purposes of entitlement to SMC at the (s) rate.  
See Bradley v. Peake, supra.

Extensive clinical data from both private care-givers and VA 
is in the file with regard to the functional limitations 
placed on the Veteran by his disabilities.

A decision of the RO in September 2004 granted service 
connection and a 30 percent rating for depression associated 
with the Veteran's left knee arthroplasty; and, in June 2005, 
the RO increased the Veteran's schedular rating for his left 
knee disability to 60 percent.  At that time, it also went 
into the clinical details of his service-connected 
disability, and that situation has not significantly changed 
since then.  The RO recognized that he had increased 
impairment, and was awarded compensation accordingly.  Thus, 
on the record, the current functional limitations of that 
extremity are well recognized and have been addressed.

However, in the context of the current appellate issue, the 
Board is not concerned with the rating of the Veteran's left 
knee, psychiatric, and lumbosacral strain disabilities but, 
rather, if the Veteran is rendered unable to tend to himself 
without the help of someone else, or cannot leave the home, 
by virtue of his service-connected disabilities alone.

With regard to SMC based on the need for aid and attendance, 
the Veteran was examined by VA in May 2004 and, more 
recently, in January 2009.  Several examiners have opined 
that he probably did need assistance, but it was specifically 
qualified and/or clarified that such need was due to his 
aggregate disabilities (i.e., to include non-service-
connected limitations), not just those for which he has 
service connection.  These multiple reports are in the file, 
and the Board carefully reviewed the contents of each of 
them.  As well, the Board has reviewed records considered by 
the Social Security Administration (SSA) in its May 1993 
decision that found the Veteran to be totally disabled and 
unable to work since July 1991, due to degenerative disc 
disease of the spine and status post patellectomy of the left 
knee.

The aggregate clinical data in the file shows that the 
Veteran has myriad non-service-connected disabilities to 
include diabetes mellitus, hyperlipidemia, hypertension, 
sleep apnea, nausea, vomiting and diarrhea, and a deviated 
septum, all noted in a May 2008 VA outpatient record, as well 
as severe obesity, and lumbosacral degenerative joint and 
disk disease with bilateral radiculopathy diagnosed in an 
October 2003 VA examination report.  Nonetheless, and while 
it is opined that he required the aid and attendance of 
others, etc., it is his non-service-connected problems 
combined with the left knee, depression, and lumbosacral 
strain problems that contribute to that need.  

SMC is also available where the Veteran is permanently 
housebound by reason of service-connected disability or 
disabilities.  The Veteran must be substantially confined as 
a direct result of service-connected disabilities to his or 
her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  Since it is apparent that the Veteran goes to VA 
and private examinations outside the home, albeit he is in a 
wheelchair, he is not bedridden or confined to home, and 
being housebound is not shown herein.

In fact, during the May 2004 VA orthopedic examination, it 
was noted that the Veteran walked with a limp favoring his 
left lower extremity, but his gait was stable with the cane 
in his right hand.  

In January 2009, the VA aid and attendance/housebound 
examination report indicates that the Veteran's activities of 
daily life, function, and posture were normal.  He appeared 
at the examination in a motored wheelchair and used a cane 
(but was able to walk approximately one block).  It was noted 
that the Veteran was 50 years old, 6 feet tall, and weighed 
307 pounds.  The examiner said that the Veteran's weight 
bearing was limited to standing for approximately five 
minutes and walking one block with normal balance.  
Propulsion was compromised involving the left leg and the 
right leg was entirely normal.  

In the VA examiner's opinion, the Veteran's daily skill 
service was not indicated but he required "occasional 
nonprofessional care when parents and friends are not 
available to help" him for extended cleaning, meal 
preparation, and occasional dressing.  The examiner 
specifically commented that the Veteran did not require 
professional care and assistance because of his left knee 
arthroplasty and lumbosacral strain to protect himself from 
hazards or dangers incident to his daily environment and he 
was able to walk with a cane and had a motored wheelchair.  
The Veteran was also able to dress and feed himself, keep 
himself clean and presentable, and ambulate.  He was able to 
prepare his meals and do minimal maintenance of the kitchen 
and throughout his home though it was noted that the Veteran 
had difficulty standing more than five minutes or walking 
more than one block.  He had full coordination of his upper 
extremities without any weakness.

Also in January 2009, a VA psychologist who examined the 
Veteran noted that, as to activities of daily living, the 
Veteran was able to manage his own personal hygiene and 
grooming.  His appearance on examination was casual, and he 
was recently partially unshaven.  He carried a cane and used 
an electric vehicle for ambulation.  The Veteran said he was 
able to make some meals and, in fact, did so.  Most of his 
meals were fast food and, if he cooked too much at home, it 
increased his pain level.  He was able to drive and drove for 
short trips, cared for his two dogs, and tended to his citrus 
trees.  The Veteran had some friends who occasionally 
visited.  The VA examiner opined that, if the Veteran's 
mental health condition were the only variable under 
consideration, it would not prevent him from participating in 
activities of daily life and he would not require care and 
assistance on a regular basis to protect him from the hazards 
or dangers of his daily environment.  The examiner reported 
that there continued to be serious symtoms relating to the 
Veteran's mental health functioning.  

In the issue of the need for aid and attendance, it is not a 
question as to whether the Veteran is severely disabled by 
his service-connected left lower extremity and depression 
problems.  That can be stipulated herein from the ratings 
schedularly assigned and compensated at a rate of 60 and 30 
percent assigned for left knee disability and depression, 
respectively.  Rather, the issue before us is whether he has 
such a disability picture, supportable by credible evidence, 
as to warrant special additional benefits.

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions.  In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (Citations omitted.)

It is also noted that in this, as in any other case, it 
remains the duty of the Board as the factfinder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made that relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
Some recent cases have addressed what is permissible in that 
regard.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence that was potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  In any 
event, the Board has the clear duty to assess the credibility 
and weight to be given the evidence.  To this end, the Board 
notes the credible January 2004 signed statement from G.E.M., 
who reported that she met the Veteran three years ago and 
"personally helped him with basic home chores, such as 
cooking, cleaning, and laundry" because he "cannot do work 
for himself, inside or outside of his home" "due to pain in 
his lower back, side, and knee".  As noted above, the Board 
acknowledges that the Veteran requires the assistance of 
family and friends for many activities.

However, a review of the entire file provides sound and ample 
basis for rendering a judgment as to the Veteran's need for 
aid and attendance or housebound status.  The criteria are 
quite specific in that regard and, while he undoubtedly 
requires assistance in certain activities, to the extent that 
he requires aid and attendance, the credible evidence of 
record, including the repeatedly demonstrated functional 
limitations, simply does not collaborate that he qualifies.  
The evidence is not in balance, thus, a reasonable doubt is 
not raised to be resolved in favor of the Veteran.


ORDER

Severance of service connection for degenerative joint 
disease of the left knee, as of May 1, 2005, was improper, 
and the appeal is granted.

Entitlement to SMC based on need for aid and attendance or 
due to being housebound is denied.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


